DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/27/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 8-9, 11-12, 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gong (US 2018/0367052).
 	With respect to claim 1, Gong discloses a method of gain tuning for a synchronous rectifier (Fig. 1 Q2) coupled to a secondary side winding (Fig. 1 Ws) of a transformer (Fig. 1 100), the method comprising: integrating (Fig. 3 CT) a voltage (Fig. 3 VPD - VCD) across the secondary side winding of the transformer; detecting (Fig. 3 A4) when a body diode (Fig. 1 body diode of Q2) of the synchronous rectifier begins to conduct current; and reducing gain mismatch (Fig. 3 Ierror) associated with a first voltage (Fig. 3 VPD) and a second voltage (Fig. 3 VCD) which yield a voltage difference across the secondary side winding of the transformer, based on (Fig. 3 A8-A11) based on the integrated voltage (Fig. 3 voltage CT) and the detection (Fig. 3 A4) of the body diode beginning to conduct current.  	 	With respect to claim 8, Gong discloses the method of claim 1, wherein reducing the gain mismatch comprises: searching for a digital code (paragraph 28, programmable current) value that minimizes the gain mismatch; and setting the gain of a variable gain amplifier (Fig. 3 A8) that aids in determining the gain associated with the first voltage (Fig. 3 VCD), based on the digital code value (Fig. 3 A11 output to A8) identified by the searching.  	With respect to claim 9, Gong discloses the method of claim 8, wherein detecting when the body diode begins to conduct current comprises: detecting when the second voltage drops below a reference level (Fig. 3 Vref2).  	With respect to claim 11, Gong discloses a method of gain tuning, comprising: integrating (Fig. 3 CT) a voltage across a secondary side winding (Fig. 1 Ws) of a transformer (Fig. 1 100) over an integral period having an expected zero integral value (Fig. 4 Voltage over CT returns to 0); detecting (Fig. 3 A4) an end of a demagnetization phase of the secondary side winding based on diode detection; and adjusting (Fig. 3 A8-A11) a channel gain of a synchronous rectifier (Fig. 1 Q2) coupled to the secondary side winding, based on an integration error (Fig. 3 Ierror) at the end of the integral period, wherein the integration error corresponds to the difference between the integrated voltage at the end of the integral period and the expected zero integral (Fig. 3 Ierror used to return voltage CT to zero).  	With respect to claim 12, Gong discloses a synchronous rectifier (Fig. 1 Q2,104), comprising: an integrator (Fig. 3 CT) configured to integrate a voltage (Fig. 3 VPD - VCD) across a secondary side winding (Fig. 1 Ws) of a transformer over an integral period having an expected zero integral value (Fig. 4 Voltage over CT returns to 0); a first comparator (Fig. 3 A4) configured to detect an end of a demagnetization phase of the secondary side winding based on diode detection; and a digital circuit (Fig. 3 A8-A11) configured to adjust a channel gain of the synchronous rectifier based on an integration error (Fig. 3 Ierror) at the end of the integral period, the integration error corresponding to the difference between the integrated voltage at the end of the integral period and the expected zero integral.  	With respect to claim 19, Gong discloses the synchronous rectifier of claim 12, wherein the digital circuit is configured to search for a digital code value (paragraph 28, programmable current) that minimizes the gain mismatch and adjust (Fig. 3 Ierror) the channel gain based on the digital code value identified by the search.  	With respect to claim 21, Gong discloses power converter, comprising: a transformer (Fig. 1 100) having a primary side winding (Fig.1 Wp) and a secondary side winding (Fig. 1 Ws); a power switch device (Fig. 1 Q1) coupled to the primary side winding; a synchronous rectifier switch device (Fig. 1 Q2) coupled to the secondary side winding; and a synchronous rectifier controller (Fig. 1 104) configured to control (Fig. 1 Q2CTRL) switching of the synchronous rectifier switch device, the synchronous rectifier controller comprising: an integrator (Fig. 3 CT) configured to integrate a voltage (Fig. 3 VPD - VCD) across the secondary side winding over an integral period having an expected zero integral value; a comparator (Fig. 3 A4) configured to detect an end of a demagnetization phase of the secondary side winding based on diode detection; and a digital circuit (Fig. 3 A8-A11) configured to adjust a channel gain of the synchronous rectifier controller based on an integration error (Fig. 3 Ierror) at the end of the integral period, the integration error corresponding to the difference between the integrated voltage at the end of the integral period and the expected zero integral.
Allowable Subject Matter
 	Claims 2-7, 10, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, converting the first voltage to a first current; converting the second voltage to a second current; amplifying the first current via a variable gain amplifier; combining the amplified first current and the second current at a node coupled to a capacitor; and resetting the capacitor responsive to the detection of the body diode beginning to conduct current. 
 	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, detecting when the second voltage drops below a reference level and adjusting the reference level based on one or more most significant bits of the digital code value identified by the searching.
 	With respect to claim 13, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a first amplifier configured to provide a first current based on the first voltage; a second amplifier configured to provide a second current based on the second voltage; and a variable gain amplifier configured to amplify the first current, wherein the first amplifier and the second amplifier provide the channel gain adjusted by the digital circuit. 
 	With respect to claim 20, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first comparator is configured to detect when the second voltage drops below a reference level, and wherein the digital circuit is configured to adjust the reference level based on one or more most significant bits of the digital code value identified by the search. 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ren (US 20120300520), Cohen (US 2010/0027298) and Yang (US 2008/0037302) disclose synchronous rectification control.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839